--------------------------------------------------------------------------------

Exhibit 10.1


EMPLOYMENT AGREEMENT


AGREEMENT dated January 23, 2012 and made effective as of January 1, 2012 (the
“Effective Date”) between Orbit International Corp., a Delaware corporation (the
“Company), and David Goldman (“Employee”).
 
W I T N E S S E T H
 
WHEREAS, the Company desires to enter into this Employment Agreement with the
Employee and the Employee desires to be employed by the Company on the terms and
conditions set forth in this Employment Agreement.
 
NOW, THEREFORE, the parties hereto, in consideration of the premises and the
mutual covenants herein contained, hereby agree as follows:
 
1.           Term of Employment.  Subject to the terms and conditions
hereinafter set forth, the Company shall employ Employee and Employee shall be
employed by the Company, for an employment term commencing as of the Effective
Date and terminating three years from the Effective Date, unless sooner
terminated pursuant to the provisions of Sections 8 hereof  (the “Term”).
 
2.           Scope of Employment.  During the Term, Employee shall be employed
as Chief Financial Officer of the Company and shall perform such duties
customarily expected to be performed by such officer.  In addition, Employee
shall faithfully render and perform such other reasonable executive and
managerial services as may be assigned to him, from time to time, by or under
the authority of the Board of Directors or the Chief Executive Officer of the
Company.
 
 
 

--------------------------------------------------------------------------------

 
 
 Employee will devote his full business time and efforts to the business and
affairs of the Company, as now or hereafter conducted, and shall be at all times
subject to the direction and control of the Board of Directors and Chief
Executive Officer of the Company.  Employee shall render such services to the
best of his ability and shall use his best efforts to promote the interests of
the Company.  Employee will not engage in any capacity or activity which is, or
may be, contrary to the welfare, interest or benefit of the business now or
hereafter conducted by the Company.
 
3.           Location of Employment.  Employee shall render services primarily
at the Company’s offices that are located in Hauppauge, New
York.  Notwithstanding the foregoing, Employee acknowledges and agrees that
Employee’s duties hereunder from time-to-time may include such reasonable travel
outside of Hauppauge, New York consistent with past practices of the Company, as
the performance of Employee’s duties may require.
 
4.           Compensation.
 
  (a)  As full compensation for all services provided for herein, the Company
will pay, or cause to be paid, to Employee, and Employee will accept, a base
salary during the Term at an annual rate of One Hundred Fifty-Six Thousand
Dollars ($156,000) provided that as of each anniversary of the date of this
Agreement, the base salary shall be increased (as increased from time to time,
the “Base Salary”) by an amount equal to the annual percentage increase in the
“All-Urban” consumer price index published by the United States Bureau of Labor
Statistics for the New York Metropolitan area for the preceding 12-month period
(or, if such index is no longer published, by an amount equal to the annual
percentage increase in the most closely comparable index). The Board of
Directors shall review Employee’s performance annually and may, in its sole
discretion, increase such salary by an amount greater than that provided for in
the preceding sentence.  The Base Salary shall be paid in regular installments
in accordance with the Company’s usual paying practices, but not less frequently
than monthly.
 
 
2

--------------------------------------------------------------------------------

 
 
  (b)  Employee shall also receive a car allowance of Five Hundred ($500) per
month.
 
      (c)  During the Term, Executive shall be eligible to participate in the
Company’s Executive Annual Incentive Plan, or such other individual annual
incentive arrangement for Executive’s benefit approved by the Company’s
Compensation Committee (the “AIP”). Pursuant to such AIP, for each year during
the Term, Executive’s annual target incentive will be Forty Thousand Dollars
($40,000), with an incentive range of Zero Dollars ($0) to Eighty Thousand
Dollars ($80,000) annually (the “Annual Incentive”). The Company shall make
payment of the Annual Incentive in a lump sum payment consistent with the terms
of the AIP on or before March 15th following each year during the Term for which
such Annual Incentive is earned, subject to the release of the Company’s audited
financial statements. Executive’s Annual Incentive will be based on strategic
objectives submitted to and approved by the Board each year during the
Term.  Executive’s Annual Incentive will be subject to all appropriate legally
required tax deductions.  In the event that Employee’s bonus under the AIP would
otherwise be Zero Dollars ($0), the Company’s Chief Executive Officer may, in
his sole and absolute discretion, award Employee a discretionary bonus of up to
Five Thousand Dollars ($5,000).
 
 
3

--------------------------------------------------------------------------------

 
 
  (d)  The Base Salary and any bonus payments will be subject to such deductions
by the Company as the Company is from time to time required to make pursuant to
law, government regulations or order or by agreement with, or consent of,
Employee.  Such payments may be made by check or checks of the Company or any of
its parent, subsidiaries or affiliates as the Company may, from time to time,
find proper and appropriate.
 
5.           Vacation.  Employee shall be entitled to vacations in accordance
with the Company’s prevailing policy for its operating executives.
 
6.           Benefits.
 
  (a)  During the Term, Employee shall be entitled to participate in all group
life insurance, group disability insurance, medical and hospitalization plans,
pension and profit sharing plans as are presently being offered by the Company
or which may hereafter, during the Term, be offered to its non-executive
employees on a company wide basis.
 
  (b)  During the Term, the Company shall, upon presentation of appropriate
invoices or receipts, as applicable, pay or reimburse Employee for all premiums
(net of all policy dividends) in connection with a One Million Dollar
($1,000,000) term life insurance policy on Employee’s life, up to a maximum
amount of One Thousand Five Hundred Dollars ($1,500) per year.
 
  (c)  From and after the date of this Employment Agreement the
terms  “compensation” as used in any pension or profit sharing plan maintained
by the Company shall include only the Base Salary (exclusive of any bonus
payments) payable hereunder.
 
 
4

--------------------------------------------------------------------------------

 
 
7.           Expenses.  Employee shall be entitled to reimbursement by the
Company for reasonable expenses actually incurred by him on its behalf, in the
course of his employment by the Company, upon the presentation by Employee, from
time to time, of an itemized account of such expenditures together with such
vouchers and other receipts as the Company may request, in accordance with
Company policy and Internal Revenue Service regulations.
 
8.           Termination.
 
  (a)  Disability.  If, during the Term, Employee shall be unable, for a period
of more than six (6) consecutive months or for periods aggregating more than
twenty (20) weeks in any fifty-two (52) consecutive weeks to perform the
services provided for herein as a result of illness, incapacity or a physical or
other disability of any nature, the Company may, upon not less than thirty (30)
days’ notice, terminate Employee’s employment hereunder.  The Company shall pay
to Employee, or his legal representatives, compensation as specified in
Paragraph 4 hereof to the end of the month in which such termination occurs,
provided, however, that Employee shall not be eligible to receive any Annual
Incentive with respect to the calendar year in which his employment
terminated.  Employee shall be considered unable to perform the services
provided for herein if he is unable to attend to the normal duties required of
him, as determined in good faith by the Board.  Upon completion of the
termination payments provided for in this paragraph, all of the Company’s
obligations to pay compensation under this Employment Agreement shall cease.
 
 
5

--------------------------------------------------------------------------------

 
 
  (b) Death.  If Employee shall die during the Term, this Employment Agreement
shall terminate at the end of the month in which Employee’s death takes place
and Employee’s estate shall continue to receive the compensation specified in
Paragraph 3 hereof until the end of such month and Employee’s family’s coverage
under the Company’s medical and hospitalization plan will continue for a period
of six (6) months thereafter, without prejudice to the rights of Employee (and
his covered dependents) under section 4980B of the Internal Revenue Code.  The
Annual Incentive with respect to the calendar year in which Employee’s death
occurs shall be pro-rated through the date of Employee’s death.  Such Annual
Incentive, if any, shall be based upon the approved objectives, as set forth in
Section 4(c) hereof, as determined by the Board.  Payment shall be made on or
before March 15 of the calendar year following Employee’s death, subject to the
release of the Company’s audited financial statements.
 
  (c)  For Cause.  In addition to the provisions for the cancellation and/or
termination hereof hereinabove provided, the Company may, at any time and in its
sole discretion, terminate and/or cancel this Employment Agreement for Cause (as
hereinafter defined) by sending notice to the Employee of its intention to so
cancel and/or terminate.  Cancellation and/or termination under this paragraph
shall become effective within ten (10) business days of the receipt of notice
under this paragraph, without Employee having any recourse against the Company
for damages.
 
 
6

--------------------------------------------------------------------------------

 
 
For purposes of this Employment Agreement, “Cause” shall be defined to mean (i)
fraud, dishonesty or similar malfeasance, (ii) substantial refusal to comply or
default in complying with the Company’s reasonable directions and/or failure to
comply or perform any of the material terms and/or obligations of this
Employment Agreement and such refusal, default or failure continues for a period
of more than ten  (10) days after receipt by Employee of notice from the Company
setting forth in reasonable detail the activity by the Employee which the
Company deems to be cause for termination of this Employment Agreement, (iii)
Employee’s alcohol or drug abuse, or (iv) Employee’s indictment for, or a plea
of nolo contendere to, a felony under the laws of the United States or any state
thereof or a misdemeanor involving moral turpitude.
 
  (d)  Termination Due to Sale of Assets or Merger.  If (i) the Company sells
all or substantially all of its assets and this Agreement is not expressly
assumed by the purchaser or (ii) this Agreement does not remain an obligation of
the Company or its successor in any merger, consolidation or other similar
agreement, Executive shall be deemed to have been terminated without Cause and
shall be entitled to receive an amount equal to the unpaid Base Salary for the
remainder of the Term or for a period of one (1) year following such
termination, whichever amount is greater.  Said amount will be payable in full
within thirty (30) days of termination.  The Annual Incentive with respect to
the calendar year in which such termination without Cause occurs shall be
pro-rated through the date of termination.  Such Annual Incentive, if any, shall
be based upon the approved objectives, as set forth in Section 4(c) hereof, as
determined by the Board.  Payment shall be made on or before March 15 of the
calendar year following termination, subject to the release of the Company’s
audited financial statements.
 
 
7

--------------------------------------------------------------------------------

 
 
9.           Disclosure.  Employee will not at any time, directly or indirectly,
disclose or furnish to any other person, firm or corporation or use for his own
benefit:
 
  (a)  any confidential non-public information concerning the methods of
conducting or obtaining business, of manufacturing or advertising products, or
of obtaining customers;
 
  (b)  any confidential non-public information acquired by him during the course
of his employment by the Company, including without limiting the generality of
the foregoing, the name of any customers or prospective customers of, or any
person, firm or corporation who or which have or shall have traded or dealt
with, the Company (whether such customers have been obtained by Employee or
otherwise); and/or
 
  (c)  any confidential non-public information relating to the products,
designs, processes, discoveries, materials, ideas, creations, inventions or
properties of the Company.
 
10.         Covenants Not to Compete.
 
  (a)  During the Term, and for a period of one (1) year thereafter, Employee
agrees not to engage, directly or indirectly, in any business which is
competitive with the business now or at any time during the Term conducted by
the Company or any of its subsidiaries.
 
 
8

--------------------------------------------------------------------------------

 
 
  (b)  During the Term, and for a period of one (1) year thereafter, Employee
agrees not to directly or indirectly, on behalf of himself or any business in
which he may, directly or indirectly, be engaged, recruit, solicit, induce (or
attempt to induce), or have any part in, the diversion of any of the Company’s
employees or sales representatives from their relationships with the Company or
retain or employ any of the Company’s employees or sales representatives.
 
  (c)  In addition, Employee shall not at any time, during or after the
termination of this Employment Agreement, engage in any business which uses as
its name, in whole or in part, Orbit International, or any other name used by
the Company or any of its subsidiaries during or prior to the Term.
 
  For the purpose of this Paragraph 10, Employee will be deemed directly or
indirectly engaged in a business if he participates in such business as
stockholder, proprietor, partner, joint venturer, stockholder, director,
officer, lender, manager, employee, consultant, advisor or agent or if he
controls such business.  Employee shall not for purposes of this paragraph be
deemed a stockholder or lender if he holds less than five (5%) percent of the
outstanding equity or debt of any publicly owned corporation engaged in the same
or similar business to that of the Company or any of its subsidiaries, provided
that Employee shall not be in a control position with regard to such
corporation.
 
 
9

--------------------------------------------------------------------------------

 
 
11.         Inventions.  As between Employee and the Company, all products,
designs, processes, discoveries, materials, ideas, creations, inventions and
properties, whether or not furnished by Employee, created, developed, invented,
or used in connection with Employee’s employment hereunder or prior to this
Employment Agreement, will be the sole and absolute property of the Company for
any and all purposes whatever in perpetuity, whether or not conceived,
discovered and/or developed during regular working hours.  Employee will not
have, and will not claim to have, under this Employment Agreement or otherwise,
any right, title or interest of any kind or nature whatsoever in or to any such
products, designs, processes, discoveries, materials, ideas, creations,
inventions and properties.
 
12.         Arbitration.  Any controversy arising out of or relating to this
Employment Agreement, including any modification or amendment thereof, shall be
resolved by arbitration, pursuant to the rules then obtaining of the American
Arbitration Association.  The parties agree that the arbitrators sitting in any
controversy shall have no power to alter or modify any express provision of this
Employment Agreement, or to make any award which by its terms effects such
alteration or modification.  The parties consent to the application of the New
York or Federal Arbitration Statutes and to the jurisdiction of the Supreme
Court of the State of New York, and of the United States District Court of the
Eastern District of New York, for judgment on an award and for all other
purposes in connection with said arbitration and further consent that any
notice, process or notice of motion or other application to either of said
Courts or Judges thereof, or of any notice in connection with any arbitration
hereunder, may be served in or out of the State or Eastern District of New York
by certified or  registered mail, return receipt requested, or by personal
service, provided a reasonable time for appearance is allowed, or in such other
manner as may be permitted under the rules of the American Arbitration
Association or of either of said Courts.  Judgment upon the award rendered may
be entered by any Court having jurisdiction.  Any provisional remedy which, but
for this provision to arbitrate disputes, would be available at law, shall be
available to the parties hereto pending the final word of the arbitrators.
 
 
10

--------------------------------------------------------------------------------

 
 
13.         Injunctive Relief.  The parties hereto recognize that irreparable
damage may result to the Company and its business and properties if Employee
fails or refuses to perform his obligations under this Employment Agreement and
that the remedy at law for any such failure or refusal may be
inadequate.  Accordingly, notwithstanding the provisions of Paragraph 12 hereof
to arbitrate disputes arising hereunder, it is understood that the Company has
not waived its rights to seek any provisional remedies (including, without
limitation, injunctive relief) and damages.  The institution of any arbitration
proceedings shall not bar injunctive relief, or any other provisional remedy,
pending the final award of the arbitrators.
 
14.         Absence of Restrictions.  Employee represents and warrants that he
is not a party to any agreement or contract pursuant to which there is any
restriction or limitation upon his entering into this Employment Agreement or
performing the services called for by this Employment Agreement.
 
15.         Further Instruments.  Employee will execute and deliver all such
other further instruments and documents as may be necessary, in the opinion of
the Company, to carry out the purposes of this Employment Agreement, or to
confirm, assign or convey to the Company any products, designs, processes,
discoveries, materials, ideas, creations, inventions or   properties referred to
in Paragraph 10 hereof, including the execution of all patent, design patent,
copyright, trademark or trade name applications.
 
 
11

--------------------------------------------------------------------------------

 
 
16.         Invalidity and Severability.  If any provisions of this Employment
Agreement are held invalid or unenforceable, such invalidity or unenforceability
shall not affect the other provisions of this Employment Agreement, and, to that
extent, the provisions of this Employment Agreement are intended to be and shall
be deemed severable.  In particular and without limiting the foregoing sentence,
if any provision of Paragraph 10 of this Employment Agreement shall be held to
be invalid or unenforceable by reason of geographic or business scope or the
duration thereof, such invalidity or unenforceability shall attach only to such
provisions and shall not affect or render invalid or unenforceable any other
provisions of this Employment Agreement, and any such provision of this
Employment Agreement shall be construed as if the geographic or business scope
or the duration of such provision had been more narrowly drawn so as not to be
invalid or unenforceable.
 
17.         Notices.  Any notice required or permitted to be given under this
Employment Agreement shall be sufficient if in writing and if sent by registered
or certified mail or telegram, as follows:
 

As to Employee:     David Goldman  
 
 
130 Central Park Road       Plainview, NY 11803  

 

As to the Company:   Orbit International Corp.  
 
 
80 Cabot Court       Hauppauge, New York 11788       Attn:  Chief Executive
Officer  

 

     with a copy to:   Irvin Brum, Esq.  
 
 
Ruskin Moscou Faltischek, P.C.
     
1425 RXR Plaza
     
Uniondale, NY  11556
 

 
 
12

--------------------------------------------------------------------------------

 
 
 or to such other address as either party hereto may designate by notice given
in accordance with this Employment Agreement.
 
18.         Assignment.  A party hereto may not assign this Employment Agreement
or any rights or obligations hereunder without the consent of the other party
hereto; provided, however, that upon the sale or transfer of all or
substantially all of the assets of the Company, or upon the merger by the
Company into, or the combination with, another corporation, this Employment
Agreement will inure to the benefit of and be binding upon the person, firm or
corporation purchasing such assets, or the corporation surviving such merger  or
consolidation, as the case may be and the Company shall require any such person,
firm or corporation to expressly assume the Company’s obligations and
liabilities hereunder.  The provisions of this Employment Agreement where
applicable are binding upon the heirs of Employee and upon the successors and
assigns of the parties hereto.
 
19.         Waiver of Breach.  Waiver by either party of a breach of any
provision of this Employment Agreement by the other shall not operate or be
construed as a waiver of any subsequent breach by such other party.
 
20.         Entire Employment Agreement.  This document contains the entire
agreement of the parties as to the subject matter hereof and supersedes and
replaces all prior oral or written agreements between the parties.  This
Agreement may not be changed orally, but only by an Employment Agreement
Amendment in writing signed by the party against whom enforcement of any waiver,
change, modification, extension or discharge is sought.
 
 
13

--------------------------------------------------------------------------------

 
 
21.         Applicable Law.  This Employment Agreement shall be construed in
accordance with the laws of New York.
 
22.         Independent Counsel.  Employee acknowledges that he has been or has
had the opportunity to be represented by independent counsel and that he has not
been represented in connection with this Agreement by Ruskin Moscou Faltischek,
P.C., which has represented only the Company in connection herewith.


IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the day and year first above written.
 

 
ORBIT INTERNATIONAL CORP.
         
 
By:
/s/ Mitchell Binder       Mitchell Binder       Chief Executive Officer        
              /s/ David Goldman        David Goldman  



 
14

--------------------------------------------------------------------------------